Title: Abigail Adams to Elizabeth Smith Shaw, 4 March 1786
From: Adams, Abigail
To: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw


     
      My Dear Sister
      London March 4 1786
     
     I seldom feel a sufficient stimulous for writing untill I hear that a vessel is just about to sail, and then I find my self so deep in debt, that I know not where to begin to discharge the account. But it is time for me to be a little more provident for upon looking into my list I find I have no less than 18 correspondents who have demands upon me. One need to have a more fruitfull fund than I am possessed of, to pay half these in Sterling Bullion. I fear many will find too great a Quantity of alloy to be pleased with the traffic.
     I think in one of my letters to you last fall I promised to give you some account of the celebrated actress Mrs Siddons, who I was then going to see; you may well suppose my expectations were very high, but her circumstances were such then as prevented her from exerting that force of passion, and that energy of action, which have renderd her so justly celebrated. She was  in the  of her pregnancy. You will suppose that she ought not to have appeard at upon appeard at all upon the stage; I should have thought so too if I had not seen her.  contrived her dress in such a manner as wholy to disguise her situation and have only those tragedies where little exertion was necessary. The first peice I saw her in was Shakspears Othelo. She was interesting beyond any actress I had ever seen: but I lost much of the pleasure of the play, from the Sooty appearence of the Moor. Perhaps it may be early prejudice, but I could not Seperate the affrican coulour from the man, nor prevent that disgust and horrour which filld my mind every time I saw him touch the Gentle Desdemona, nor did I wonder that Brabantio thought some Love portion or some witchcraft had been practised, to make his Daughter “fall in Love with what she scarcly dared to look upon.” I have been more pleasd with her since in several other characters particularly in Matilda in the Carmilite, a play which I send you for your amusement. Much of Shakspears language is so uncooth that it sounds very harsh. He has beauties which are not equald, but I should suppose they might be renderd much more agreeable for the Stage by alterations. I saw Mrs Siddons a few Evenings ago, in Macbeth a play you recollect, full of horrour. She supported her part with great propriety, but She is too great to be put in so detestable a Character. I have not yet seen her in her most pathetick Characters, which are Jane Shore, Belvedera in venice preservd and Isabela in the fatal marriage, for you must make as much interest here, to get a Box when she plays, as to get a place at Court, and they are usually obtaind in the same Way. It would be very difficult to find the thing in this Country which money will not purchase, provided you can bribe high enough.
     What adds much to the merit of Mrs Siddons, is her virtuous Character, Slander itself never having slurd it. She is married to a Man who bears a good character, but his Name and importance is wholy swallowd up in her Fame. She is the Mother of five children, but from her looks you would not imagine her more than 25 years old. She is happy in having a Brother who is one of the best tragick actors upon the Stage, and always plays the capital parts with her, so that both her Husband, and the virtuous part of the audience can see them in the tenderest scenes without once fearing for their reputation. I scrible to you upon these subjects, yet fear they do not give you the pleasure I wish to communicate for it is with the Stage, as with Yoricks Sentimental journey, no person can have an equal realish for it, with those who have been in the very place described. I can however inform you of something which will be more interesting to you because it is the work of one of our own Countrymen, and of one of the most important events of the late War. Mr Trumble has made a painting of the battle at Charstown and the Death of Generall Warren. To speak of its merit, I can only say; that in looking at it, my whole frame contracted, my Blood Shiverd and I felt a faintness at my Heart. He is the first painter who has undertaking to immortalize by his Pencil those great actions; that gave Birth to our Nation. By this means he will not only secure his own fame, but transmit to Posterity Characters and actions which will command the admiration of future ages and prevent the period which gave birth to them from ever passing away into the dark abiss of time whilst he teaches, mankind, that it is not rank, or titles, but Character alone which interest Posterity. Yet notwithstanding the Pencil of a Trumble, and the Historick Pen of a Gorden and others, many of the componant parts of the great whole, will finally be lost. Instances of Patience perseverence fortitude magninimity courage humanity and tenderness, which would have graced the Roman Character, are known only to those who were themselves the actors, and whose modesty will not suffer them to blazon abroad their own fame. These however will be engraven by Yoricks recording Angle upon unfadeing tablets; in that repositary where a just estimate will be made both of principals and actions.
     Your Letters of Sepbr 7 and Jan’ry, I have received with much pleasure and am happy to find that the partiality of a Parent, with regard to a very dear son, had not lessned him in the Eyes of his Friends, for praises are often so many inquisitors and always a tax where they are lavishd. I think I may with justice say, that a due sense of moral obligation integrity and Honour are the predominant traits of his Character, and these are good foundations upon which one may reasonably build hopes of future usefullness. The longer I live in the world, and the more I see of mankind, the more deeply I am impressd with the importance and necessity of good principals and virtuous examples being placed before youth; in the most amiable and engageing manner whilst the mind is uncontaminated and open to impressions. Yet precept without example is of little avail, for habits of the mind are produced by the exertion of inward practical principals. “The Souls calm Sunshine” can result only from the practise of virtue, which is conjenial to our natures. If happiness is not the immediate concequence of virtue, as some devotees to pleasure affirm, Yet they will find that virtue is the indispensible condition of happiness, and as the Poet expresses it,
     
      “Peace o virtue! Peace is all thy own.”
     
     But I will quit this Subject least my good Brother should think I have invaded his province.
     I was much gratified by the account you gave me of the marriage of my Loved Friend and companion of many of my solatary hours. What ever can increase her happiness will augment mine, for I loved her as my Friend as well as Relation. I always found her Sincere in her professions, constant in her attachments, benevolent in her disposition, and disposed to do all the Good in her power. Such Characters deserve well of mankind tho they may be deficient in less essential qualifications. I hope she will meet with every attention and tenderness in her connection which I know her to be deserving of. I think She is calculated for the station and relation in which she is placed, and I dare say it will not be her fault if she does not fill it, with reputation to herself and Friends. My Love to her and my best wishes attend her. I know she will rejoice with me in the dissolution of a Connextion the circumstances of which She has been more acquainted with, than any other of my Friends. Her sentiments and opinions were well founded, and she never kept from me a truth however dissagreeable that she thought it of importance to communicate, tho she knew and experienced the displeasure of one, whom time and her own experience; has taught, who were her disinterested Friends. Your Neice has always been more communicative to you, than to any other of her Friends. Your gentle soul taught her confidence. She will perhaps inform you that she has partialities better founded than those she has escaped from: may she have occasion to bless the day, that a sense of duty and fillial affection, overpowerd every other consideration; Sanctiond now by the voice of reason judgment and her Parents. She can look forward with happier prospects.
     I must hasten to a close, as the watch which ticks upon the table points to two oclock, and I am not yet drest. I will however first inquire whether you ever received a peice of calico which I sent my little neice by mr Gardner for a slip, or whether he kept it as mr Remington did the shoes two months after he got home. People are sometimes very ready to offer their service, but think no more of the matter afterwards.
     
     I have purchased of the best Italian lutestring I could find, sufficient for a Gown for my sister which I request her acceptance of. The coulour is quite new and perfectly the mode but it does not follow from thence that it is very handsome; I think however it will look well when made up.
     We have had for this fortnight past, the severest weather we have known for the whole winter, and the most snow. It frezes hard in the House, the wind constant at east, many vessels for Newyork that were to have gone out 15 days ago, are yet detaind. I frown on account of it because I wrote by them to Dr Tufts my son John and mrs Cranch. Cushing will be ready to sail as soon as any of them. The Young Man by the Name of Wilson I sent to inquire for and should have askd him to have dined with us, when captain Cushing did but he staid only one day in London.
     You will be so good as to remember me to good old Madam Marsh and family, to judge Sergants and to mr Whites. Tell mrs White I have a gratefull sense of her kindness to all my sons, they express to me her maternal regard to them. I am rejoiced to hear of miss Pegys recovery.
     Mr Adams desires his Love to mr Shaw to you and yours. Adieu my dear sister and believe me at all times Your affectionate Sister,
     
      A A
     
     
      I hope my youngest son has out grown the Rheumatisim. This cold weather has stird up mine, but I am better now than I have been.
     
    